1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CHARTER BANK, a Federal Savings
 8 Bank,

 9          Plaintiff/Counter-Defendant-Appellee,

10 v.                                                                          No. 31,564

11 RAYSON, LLC, a New Mexico Limited
12 Liability Company, RAY CHAVEZ, and
13 JOHNNY RAY CHAVEZ,

14          Defendants/Counterclaimants-Appellants.


15 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
16 Raymond Z. Ortiz, District Judge

17 Moses, Dunn, Farmer & Tuthill, P.C.
18 Terry Farmer
19 Albuquerque, NM

20 for Appellee

21 Ray Chavez
22 Johnny Ray Chavez
23 Albuquerque, NM

24 Pro Se Appellants
2
1                           MEMORANDUM OPINION

2 BUSTAMANTE, Judge.

3       Summary dismissal was proposed for the reasons stated in the notice of

4 proposed disposition. No memorandum opposing summary dismissal has been filed,

5 and the time for doing so has expired.

6       Dismissed.

7       IT IS SO ORDERED.



8
9                                          MICHAEL D. BUSTAMANTE, Judge

10 WE CONCUR:



11
12 JAMES J. WECHSLER, Judge



13
14 J. MILES HANISEE, Judge
15




                                            3